Case 1:20-cr-00017-JLS-MJR Document 58 Filed 08/16/21 Page 1 of 4

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA,

v.
20-CR-17 (JLS) (MJR)
TERRANCE PURDUE,

Defendant.

 

DECISION AND ORDER

 

Defendant Terrance Purdue is charged in a nine-count superseding
indictment with possessing various controlled substances with intent to distribute,
using and maintaining a drug-involved premises, and possessing firearms in
furtherance of drug trafficking on October 26, 2019. See Dkt. 49.1! United States
Magistrate Judge Michael J. Roemer was designated to hear and determine, and
report and recommend on, all pre-trial proceedings under 28 U.S.C. §§ 636(b)(1)(A)

and (B). Dkt. 10.

Purdue moved to suppress physical evidence seized during the October 26,
2019 search of his residence in Amherst, New York, and submitted a supporting

affirmation of standing. See Dkt. 13 9] 78-84; Dkt. 14.2 The government responded

 

1 Purdue initially was charged in a three-count indictment. See Dkt. 8. After Judge
Roemer issued the R&R, the government superseded the indictment. At
arraignment on the superseding indictment, the parties advised that they would not
file additional motions.

2 Purdue filed other motions as well, including a motion for a Franks hearing (Dkt.
13 4 85-89) and omnibus discovery motions. Id. {4 3-77.
Case 1:20-cr-00017-JLS-MJR Document 58 Filed 08/16/21 Page 2 of 4

in opposition. See Dkt. 15. At a status conference regarding Purdue’s motions,
Judge Roemer asked the government to provide in camera testimony regarding the

state search warrant issued for Purdue’s residence.? See Dkt. 17.

On January 14, 2021, Judge Roemer held an evidentiary hearing on Purdue’s
motion to suppress. The parties submitted post-hearing briefs and responses. See
Dkts. 40-48. Judge Roemer heard oral argument on Purdue’s pretrial motions,
including his motion to suppress, on April 26, 2021. See Dkt. 45. On May 26, 2021,
Judge Roemer issued a Report, Recommendation and Order (“R&R”), recommending

that this Court deny Purdue’s motion to suppress.4 Dkt. 43.

Purdue objected to the R&R on July 9, 2021.5 First, Purdue objects to the
R&R’s conclusion that he consented—verbally and non-verbally, via a hand
gesture—to Officer Rusch approaching the curtilage of his residence to inspect a
broken window. See Dkt. 53, at 4. Purdue argues that the R&R does not support
concluding that he consented because it relies on inconsistent testimony by Officer
Rusch and an analysis that “lacks a logical foundation.” See id. Second, Purdue

objects to the R&R’s conclusion that Officer Rusch saw contraband through the

 

3 This Court also was provided with a copy of, and reviewed, the in camera
testimony.

4 Only the suppression motion is before the Court. Judge Roemer decided Purdue’s
other motions, and neither party objected. See Dkt. 43.

5 The Court granted Purdue’s unopposed request for an extension of time to file
objections and, later, granted the government’s unopposed request for an extension
of time to respond. See Dkt. 48, 55.
Case 1:20-cr-00017-JLS-MJR Document 58 Filed 08/16/21 Page 3 of 4

broken window and argues that Officer Rusch instead must have “pushed open the
front door when he knew he lacked consent to do so.” See id. at 8. The government

responded in opposition, and Purdue replied. See Dkts. 56, 57.

A district court may accept, reject, or modify the findings or recommendations
of a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Crim. P. 59(b)(3). A district
court must conduct a de novo review of those portions of a magistrate judge’s
recommendation to which a party objects. 28 U.S.C. § 636(b)(1); Fed. R. Crim.

P. 59(b)(3).

Purdue’s objections amount to disagreement with Judge Roemer’s credibility
determinations. See Dkt. 53, at 2 (asking the Court to reject Judge Roemer’s
conclusions and “conduct its own credibility determination as to Officer Rusch by
reopening the hearing”). Where, as here, a magistrate judge “conducts an
evidentiary hearing and makes credibility findings on disputed issues of fact, the
district court will ordinarily accept those credibility findings.” United States v.
Lawson, 961 F. Supp. 2d 496, 499 (W.D.N.Y. 2018); see also Cullen v. United States,
194 F.3d 401, 407 (2d Cir. 1999) (holding that “a district judge should normally not
reject a proposed finding of a magistrate judge that rests on a credibility finding
without having the witness testify before the judge”). After a careful, de novo
review of the R&R, the transcript of the suppression hearing, the in camera
testimony in support of the state warrant, the parties’ briefing on objections, and
the relevant record, the Court accepts and adopts Judge Roemer’s findings of fact,

credibility determinations, and conclusions.
Case 1:20-cr-00017-JLS-MJR Document 58 Filed 08/16/21 Page 4 of 4

The Court therefore accepts and adopts Judge Roemer’s recommendation to
deny Purdue’s motion to suppress. For the reasons stated above and in the R&R,
the Court DENIES Purdue’s motion to suppress (Dkt. 14).

The parties shall appear before this Court on August 18, 2021, at 9:30 a.m.
for a status conference to set a trial date.

SO ORDERED.

Dated: August 16, 2021
Buffalo, New York

 
  

es

I SINATRA, JR. Ge
cae STATES DISTRIGT<
